Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 2 - 13, 15 - 24, 26 - 28, 29 - 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 7, 1, 2, 6, 3, 8, 9, 4, 5, 10, 11, 11, 12, 13, 16, 17, 18, 14, 15, 19, 20, 20, 21, 25, 25, 28 respectively of U.S. Patent No. 10574309. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the claims of the instant application are wholly contained in those of the corresponding claims of US 10574309, with first signaling being semistatic signaling and the second signaling being dynamic signaling.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 5 - 18, 20 - 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 20160338041; which has been provided in the IDS).

Regarding claim 2, Li discloses a method for wireless communication (Title; Abstract), comprising:
identifying a feedback configuration for providing feedback of successful reception of one or more downlink transmissions to a user equipment (UE), the feedback configuration based at least in part on a plurality of types of information configured for transmission to the UE that have separate feedback processes ([0069]; [0079]; 
transmitting first signaling to the UE that indicates the feedback configuration to be applied across a plurality of transmissions ([0069]; [0079]; [0085]; wherein semi-static signaling is disclosed in [0079] and [0085] and the first signaling is interpreted as the semi-static signaling);
and transmitting second signaling associated with at least a first transmission of the plurality of transmissions, the second signaling indicating how the feedback configuration is to be applied to the first transmission ([0079]; [0085]; wherein the second signaling is the dynamic signaling).

Regarding claim 3, Li discloses receiving feedback information from the UE according to the feedback (Fig. 2, block 203; [0070]).

Regarding claim 5, Li discloses determining one or more of a number of bits or an interpretation of each bit of the feedback information based at least in part on the first signaling and the second signaling associated with the first transmission ([0005] discloses generating HARQ-ACK bits; [0046];  [0092] – [0095] discloses different HARQ-ACK bit type for different scenarios).



Regarding claim 7, Li discloses the determining comprises determining that a first number of bits are to be included in the feedback information based on the second signaling, and wherein the method further comprises: receiving a second number of bits of feedback from the UE; and determining that the UE unsuccessfully received the dynamic signaling based at least in part on the receiving the second number of bits (Fig. 5 discloses UE sending back CSI information wherein the 1st number of bits are interpreted as the CSI information; [0005] discloses generating HARQ-ACK bits; wherein the 2nd number of bits are interpreted as the HARQ-ACK bits which indicate a successful or unsuccessful transmission).

Regarding claim 8, Li discloses each bit of the feedback information provides acknowledgment/negative-acknowledgment (ACK/NACK) feedback for one or more packets, code blocks, or control messages of the first transmission ([0004], lines 6 onwards discloses HARQ-ACK corresponding to downlink data is fed back in an uplink frame; wherein the above is done for all transmissions, therefore also for the 1st transmission).


Regarding claim 10, Li discloses the feedback information comprises a set of ACK/NACK feedback bits and a subset of the set of ACK/NACK feedback bits provide bundled feedback for two or more sets of packets of the first transmission ([0004] discloses HARQ-ACK used for frames, so also used for packets).


Regarding claim 11, Li discloses the first signaling to the UE indicates one or more of:
a number of configured component carriers for the UE;
a number of identifiers associated with the UE that are to be monitored for transmissions to the UE;
a number of configured feedback processes that the UE is to monitor;
a number of separate transport blocks sent as separate codewords over one or more multiple-input multiple-output (MIMO) layers;
a number of code block groups per transport block;

one or more time delay values between transmit/receive events including one or more of receipt of control information associated with a first packet and receipt of the first packet or receipt of the first packet and transmission of the feedback information associated with the first packet;
an explicit configuration for the interpretation of the set of feedback bits; or any combination thereof ([0069]; [0081]; [0084] – [0085]; wherein, for  example, [0081] discloses that there are various combinations of feedback information and the  UE has to feed back the information as indicated by the ARI, do the UE has to monitor the ARI).

Regarding claim 12, Li discloses the second signaling indicates one or more of:
a resource assignment for transmitting the feedback information; explicit dynamic signaling for the interpretation of a set of feedback bits; dynamic triggering of control information to be multiplexed with the feedback information;
or any combination thereof ([0069]; [0079]; [0085]; wherein the 2-bit ARI indicates 4 candidates PUCCHs that me be configured for the feedback i.e. a resource assignment for transmitting the feedback information is disclosed).




Regarding claim 14, Li discloses the first signaling comprises semistatic signaling and the second signaling comprises dynamic signaling (wherein semi-static  and dynamic signaling is disclosed in [0079] and [0085] and the first signaling is interpreted as the semi-static signaling and the second signaling is the dynamic signaling).

Claim 15 is similarly analyzed as claim 2, with claim 15 reciting similar functions on the receiver side.


Claim 16 is similarly analyzed as claim 5.


Claim 17 is similarly analyzed as claims 2 & 3.


Claim 18 is similarly analyzed as claim 8.



Claim 21 is similarly analyzed as claim 10.


Claim 22 is similarly analyzed as claim 11.


Claim 23 is similarly analyzed as claim 12.


Claim 24 is similarly analyzed as claim 13, with the next transmission being the same as the second transmission.


Claim 25 is similarly analyzed as claim 14.


Claim 26 is similarly analyzed as claim 2, with claim 26 reciting equivalent apparatus limitations.




Claim 28 is similarly analyzed as claim 6.


Claim 29 is similarly analyzed as claim 15, with claim 29 reciting equivalent apparatus limitations.


Claim 30 is similarly analyzed as claims 25, 2 and 3.


Claim 31 is similarly analyzed as claims 14, 11, 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20160338041) in view of Damnjanovic et al. (US 20100034303) (both of which has been provided in the IDS).

Regarding claim 4, Li does not disclose the feedback information includes cyclic redundancy check (CRC).
In the same field of endeavor, however, Damnjanovic discloses the feedback information includes a cyclic redundancy check (CRC). ([0132] discloses “The created grant can include a CRC, a HARQ process ID a flag, or combinations thereof”).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Damnjanovic in the system of Li because CRC check can be used for error detection, as is well known in the art.


Claim 19 is similarly analyzed as claim 4.


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to UE and feedback configuration:

Wang et al. (US 9838972) a method for controlling power of uplink channel, user equipment and communication system (column 7, lines 41+).
Kim et al. (US 9781711) discloses use of ACK/NACK signals

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Contact Information                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632